Citation Nr: 0719234	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  01-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for a cervical spine disability has been 
received.

2.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945, and from February 1951 to June 1952.

The Board of Veterans' Appeals (Board) previously denied 
service connection for a cervical spine disability in an 
October 1989 decision.  

This matter comes before the Board on appeal of an October 
2000 rating decision in which the RO held, inter alia, that 
new and material evidence to reopen the veteran's claim for 
service connection for residuals of an injury to the cervical 
spine had not been submitted.  The veteran filed a notice of 
disagreement (NOD) in October 2000 and the RO issued a 
statement of the case (SOC) in March 2001.  Later the same 
month, the veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals).  

In October 2001, the Board issued a decision that, inter 
alia, denied the veteran's request to reopen the claim for 
service connection for residuals of an injury to the cervical 
spine, as well as denied the veteran's request to reopen his 
claim for service connection for a low back disability.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veteran's Claims (Court).  In September 2002, the 
parties to the appeal filed a Joint Motion for Remand and to 
Stay Further Proceedings (joint motion).  By an Order dated 
in October 2002, the Court granted the motion, vacating the 
Board's October 2001 decision, and remanding these matters to 
the Board for further action consistent with the joint 
motion.  

In a December 2003 decision, the Board determined that new 
and material evidence to reopen the veteran's claim for 
service connection for a low back disability had been 
received, and remanded to the RO the claim for service 
connection, on the merits, for additional development and a 
de novo review.  On remand, in a July 2007 rating decision, 
the RO granted service connection for degenerative disc 
disease of the lumbar spine and assigned an initial 20 
percent rating, effective September 9, 2000.  As there has 
been a full grant of benefits with regards to this issue, 
this matter is no longer before the Board. 

In the December 2003 decision, the Board also determined that 
new and material evidence had not been received to reopen the 
claim for service connection for a cervical spine disability 
and denied the veteran's appeal as to this matter.  The 
veteran again appealed the decision to the Court.  In a 
September 2006 single-judge Order, the Court concluded that 
the Board's determination that no new and material evidence 
had been submitted to reopen the claim for service connection 
for a cervical spine disability was based on an inadequate 
statement of reasons and bases.  By a Judgment dated in 
October 2006, the Court vacated the Board's December 2003 
decision with regard to the cervical spine disability claim, 
remanding the claim-the only matter remaining on appeal-to 
the Board to reconsider its decision in a manner consistent 
with the Court's Order.  

The Board points out that, regardless of the RO's actions or 
the terminology it used in denying the veteran's claim, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 
(West 2002) to address the question of whether new and 
material evidence has been received to reopen the issue of 
service connection for a cervical spine disability.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim for service connection for a 
cervical spine disability has been received before it can 
address the matter on the merits-and in light of the Board's 
favorable action on the petition to reopen-the Board has 
characterized the appeal as encompassing the two issues on 
the title page.

The Board's decision granting the petition to reopen the 
claim for service connection for a cervical spine disability 
is set forth below.  The claim for service connection for a 
cervical spine disability, on the merits, is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in a 
July 2003 statement, the veteran's attorney claimed that the 
veteran was unemployable due to his service-connected 
disabilities.  As this matter has not been adjudicated by the 
RO, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for a cervical spine disability has been 
accomplished.

2.  In October 1989, the Board denied the veteran's claim for 
service connection for a cervical spine disability.

3.  New evidence associated with the claims file since the 
October 1989 Board decision, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
cervical spine disability.


CONCLUSIONS OF LAW

1.  The October 1989 Board decision, which denied the claim 
for service connection for a cervical spine disability, is 
final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 
20.1100 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for a 
cervical spine disability are met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (in effect prior to August 29, 
2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2006).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for a 
cervical spine disability, the Board finds that all 
notification and development action needed to render a fair 
decision on this aspect of the appeal has been accomplished.

II.  Background 

In December 1986, the Board denied the veteran's claim for 
service connection for a low back disability.  Evidence then 
before the Board included the veteran's service medical 
records that showed that the veteran fell from a ladder and 
lacerated his scalp.  There were no complaints of diagnosis 
of a cervical spine (neck) disorder.  A separation 
examination in December 1945 was normal.  On examination for 
active duty in the naval Reserve in February 1951, the 
veteran's spine and extremities were normal.  On the 
veteran's second separation examination in June 1952, 
clinical findings for the spine and musculoskeletal and 
neurological systems were normal.  

In an October 1989 decision, the Board denied the veteran's 
claim for service connection for a cervical spine disability.  
Evidence before the Board the included the report of a VA 
examination in March 1960 reflecting the veteran's report 
that, while aboard a ship in service, he fell down a ladder 
and the back of his head struck the ladder.  An examination 
disclosed that the only musculoskeletal condition found 
involved the bone defect in the mid occipital region.  The 
examiner indicated that this was, presumably, the result of 
the fall in service.  No other musculoskeletal disease was 
found.  There was no diagnosis pertaining to the cervical 
spine or low back.

The veteran was admitted to a private hospital in August 1966 
and September 1966 for unrelated complaints.  An examination 
of the neck and back was essentially normal.

Private medical records include complaints of back pain in 
May 1978, but no diagnosis related to the cervical spine.  

The veteran was hospitalized by VA in October 1984 for 
unrelated complaints.  On admission, no musculoskeletal and 
neurological problems were noted.

The veteran was again hospitalized by VA in March 1985 
primarily for unrelated complaints, the records reflect that 
he had been scheduled to be admitted the next day, but 
presented to the emergency room due to severe sacroiliac back 
pain.  The neck was noted to be supple.  There were no 
pertinent diagnoses related to the cervical spine.

VA medical records reflect that in March 1985, an examination 
of the veteran's cervical spine was normal.  There was full 
range of motion of all joints and straight-leg raising was 
negative, bilaterally.  The pertinent impression was back 
pain, probably sacroiliac joint pain.  

On VA examination in June 1985, the veteran related that he 
had arthritis in his back, from the neck to his low back.  He 
stated that during service, he had a head injury that also 
damaged his spine.  He reported that the ship he was on was 
attacked and he was thrown down to the lower deck, and this 
resulted in damage to his head and back.  On examination of 
the musculoskeletal system, it was noted that the veteran was 
post fracture of the cervical spine.  An X-ray study of the 
cervical spine revealed cervical spondylosis without any 
evidence of a fracture or dislocation.  The pertinent 
diagnosis was cervical spondylosis.

The veteran was hospitalized by VA for unrelated complaints 
in May 1987.  The pertinent diagnoses were cervical vertebra 
displacement, probably secondary to history of degenerative 
joint disease, and cervical arthralgia.

VA outpatient treatment records show that the veteran was 
seen in May 1987 and related that he had been having neck 
pain for many years.  After an examination, the assessment 
was degenerative arthritis of the neck with neck pain, with 
no evidence of radiculopathy.

During a May 1988 RO hearing, the veteran asserted that his 
spinal disorders are related to active service, reiterating 
that he fell down stairs and injured his neck and back.  He 
stated that a private doctor, now deceased, prescribed pain 
killers and Feldene.  The veteran also testified that after 
his discharge from service, that he primarily worked in 
warehousing.  A copy of the hearing transcript is of record.

In the October 1989 decision, the Board found that a cervical 
spine disability was not present until several years after 
service and was not etiologically due to the veteran's 
military service.  The veteran was notified of the Board's 
decision later that month.  

In September 2000, the veteran moved to reopen the previously 
denied claim for service connection for a cervical spine 
disability.  

The evidence received since the October 1989 Board decision 
includes private and VA inpatient and outpatient treatment 
records and lay statements.  

Following the Board's October 1989 decision, VA medical 
records dated in 1988 were associated with the claims file.  
In March 1988, the veteran complained of chronic pain, 
including pain in the back.  He reported a stiff neck in June 
1988, that a physician felt was due to cervical spine 
arthritis.  The veteran was hospitalized by VA the following 
month.  The discharge summary report reveals that he had 
fallen down four flights of stairs on the day prior to 
admission.  The pertinent diagnosis on discharge was pain in 
the back of unknown etiology.  In August 1988, the veteran 
related that he had had pain in his lower back since he fell 
earlier that month.  Following an examination, the impression 
was impingement of the left lumbar roots.  A clinic note 
dated in November 1988 reflects a diagnosis of degenerative 
joint disease of the left hip and low back with post-
traumatic pain, 1944.

In a statement dated in October 2000, a VA physician 
indicated that he followed the veteran for various problems, 
including degenerative joint disease and chronic low back 
pain.

In a letter received in October 2000, the veteran's sister 
related that she recalled that after the veteran was 
discharged from his first period of service, he had neck and 
back pain.  She added that he had experienced problems since 
then.  She noted that he went to a clinic for his problems in 
January 1946.  

In a statement also received in October 2000, L.T. related 
that the veteran had been injured in service and that his 
medical problems "occurred" in service.

Additional private and VA medical records dated from 1999 to 
March 2006 have been associated with the record.  These 
reflect continuing treatment for complaints involving the 
veteran's neck and back.  Radiological studies performed in 
2000 show diagnoses of degenerative joint disease and 
degenerative disc disease of the cervical spine. 

In a September 2006 single-judge Order, the Court held that 
the Board failed to consider that, if the veteran suffered 
pain in his neck shortly after discharge, whether it is a 
symptom capable of lay observation and noted that the 
veteran's sister's statement tends to suggest that he had 
neck pain since his separation from service, which would tend 
to contradict the Board's prior determination that there was 
no evidence of a cervical spine disability until many years 
after the veteran's separation from service.  Thus, the Court 
concluded that the Board's determination that no new and 
material evidence had been received was based on an 
inadequate statement of reasons and bases. 

III.  Analysis

Initially, the Board notes that it appears that certain 
documents once contained in the claims file may have been 
removed from the file and possibly destroyed by a former 
Board employee.  It appears that some service medical records 
have been removed from the file.  Every effort has been made 
to secure duplicate or equivalent records and associate them 
with the claims file.  In this regard, the Board notes that 
the RO attempted to obtain additional service medical records 
from the National Personnel Records Center.  However, in both 
April 1993 and November 1996, the National Personnel Records 
Center indicated that the veteran's medical records had been 
sent.  It was specifically indicated in November 1996 that 
all available records had been forwarded to VA.  

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases, such as this, in 
which records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim was undertaken with this duty in mind.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R.§§ 3.307, 3.309.

As indicated above, the veteran's claim for service 
connection for a cervical spine disability was last 
considered and denied in an October 1989 Board decision.  As 
that decision was not appealed, and no other exception to 
finality applies, the Board's decision is final as to the 
evidence of record.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
38 U.S.C.A. § 20.1100.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (in effect prior to August 
29, 2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Under the version of 38 C.F.R. § 3.156(a) applicable to 
claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the October 2000 
denial (culminating in the current appeal).]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the October 1989 Board decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Clearly, the majority of the evidence received into the 
claims file since October 1989 is "new" in the sense that it 
was not previously before agency decisionmakers.  The Board 
also finds that some of this evidence is "material" for 
purposes of reopening.  The new evidence includes a statement 
from the veteran's sister received in October 2000 that tends 
to suggests that the veteran has had neck pain since his 
discharge from service.  A lay person can provide an eye-
witness account of a veteran's visible symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Where 
the determinative issue is not one of causation but of 
continuity of symptomatology, lay observation may suffice to 
reopen a claim.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); see also Gutierrez v. Principi, 19 Vet. App. 1, 9-10 
(2004).

The Board points out that, with respect to claims to reopen 
filed prior to August 29, 2001, the evidence to reopen must, 
at a minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the appellant's 
injury or disability," even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  As the Board finds that the newly 
received evidence, discussed above, meets this requirement, 
the Board, in turn, finds that new and material evidence to 
reopen the claim for service connection for a cervical spine 
disability has been received.  The claim for service 
connection, on the merits, is addressed in the remand, below.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
cervical spine disability are met.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (in effect prior to August 29, 
2001).


ORDER

As new and material evidence to reopen the claim for service 
connection for a cervical spine disability has been received, 
to this extent, the appeal is granted.


REMAND

In view of the Board's reopening, the RO should consider the 
reopened claim for service connection on the merits, in the 
first instance, to avoid any prejudice to the veteran.  The 
Board also finds that further development on the claim is 
warranted.  

As indicated above, in an October 2000 statement, the 
veteran's sister asserted that the veteran has had neck, 
upper and lower back pain since being discharged from the 
service after World War II, adding that he still has problems 
to this day.  While this statement as to her observations 
constitutes competent evidence of continuing symptoms (see 
Falzone, 8 Vet. App. at 403), the record does not include a 
medical opinion-supported by full consideration of the lay 
and medical evidence of record, and stated rationale-that 
addresses whether the veteran's current cervical spine 
disability is, in fact, medically related to service.  Given 
the record, such an opinion would be helpful in resolving the 
claim remaining on appeal.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the RO should arrange for the veteran to undergo 
a VA orthopedic examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, shall result in a denial of the reopened 
claim.  See 38 C.F.R. § 3.655(b) (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records.

The record indicates that, in a December 1984 decision, the 
Social Security Administration (SSA) awarded the veteran 
disability benefits from November 1982.  While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
file copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

The record also reflects that the veteran has received 
treatment from the VA medical facilities in Terre Haute, 
Indiana and Indianapolis, Indiana.  The veteran indicated 
that his treatment records from the Terre Haute VA facility 
were transferred to the Indianapolis VA Medical Center 
(VAMC); however, the claims file only includes treatment 
records from these facilities dated through August 1993, and 
then from April 1995 to August 1995, from September 1999 
through September 2000, and from April 2005 up to January 
2006.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Indianapolis 
VAMC, following the procedures prescribed in 38 C.F.R. § 
3.159 (2006) as regards requesting records from Federal 
facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the veteran submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), particularly as regards 
disability rating and effective date (two of the five 
elements of a claim for service connection), as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection, on the merits.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should obtain from the 
Indianapolis VAMC all outstanding 
pertinent records of evaluation and/or 
treatment of, and hospitalization for, 
the veteran's cervical spine, from August 
1993 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should request from SSA 
copies of all medical records 
underlying its December 1984 decision 
awarding disability benefits to the 
veteran and any other determination.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim for 
service connection for a cervical spine 
disability.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file,  the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of the cervical 
spine (neck), by a physician, at an 
appropriate VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  

The physician should specifically 
identify all disabilities affecting the 
veteran's cervical spine (neck).  With 
respect to each such diagnosed 
disability, the physician should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that such 
diagnosed disability is medically related 
to the veteran's active military service.  
In providing this opinion, the physician 
should consider the veteran's and his 
sister's assertions of continuing 
symtomatology since service.  Further, if 
arthritis is found, the examiner should 
indicate whether arthritis had its onset 
within one year of the veteran's 
discharge from either period of service 
[The veteran's initial discharge from 
service was on December 24, 1945 and his 
second discharge from service was on June 
19, 1952.]

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of any notices of the date and 
time of the examination sent to him by 
the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a cervical spine 
disability.  If the veteran fails, 
without good cause, to report to the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
in adjudicating the claim, the RO should 
consider the claim in light of all 
pertinent evidence and legal authority.

9.  If the claim for is denied, the RO 
must furnish to the veteran and his 
attorney an appropriate SSOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, along with  clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


